Title: The Comte de Vergennes to John Adams: A Translation, 30 June 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        Sir
        Versailles, 30 June 1780
       
       I have received, sir, the letter which you did me the honour to write of the 22d of this month concerning Congress’ resolution of 18 March. I have already informed you that it was not my intention either to analyze this resolution as it respects the citizens of the United States or to examine whether circumstances authorize the arrangements or not. I had but one objective in writing to you with the confidence which I thought due to your knowledge and your attachment to the Alliance, which was to convince you that the French ought not to be confounded with the Americans, and that this would be an evident injustice by making them sustain the loss with which they are threatened. The details into which you have thought proper to enter have not changed my sentiments, but I think that all further discussion between us on this subject will be needless. I shall only observe that if the King’s Council considers, as you pretend, the resolution of Congress in a wrong point of view, the Chevalier de La Luzerne who is on the spot will not fail to clarify the matter, and should Congress not agree with the representations which that Minister is charged to make, it will undoubtedly communicate to us its reasons justifying its refusal. Should they be well founded the King will take them into consideration, His Majesty demanding nothing but the most exact justice. But should they be otherwise, he will renew his request to the United States and will confidently expect, from their penetration and wisdom, a decision conformable to his demand. His Majesty is the more persuaded that Congress will give their whole attention to this business, as this assembly, which has frequently renewed the assurance, values as well as yourself sir the union which subsists between France and the United States and thus they will assuredly perceive that the French deserve a preference before other nations who have no treaty with America and who have not even recognized its independence.
       I have the honor to be very perfectly, sir, your very humble and very obedient servant,
       
        De Vergennes
       
       